Citation Nr: 1206443	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  04-37 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel







INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967. 

The Veteran's claim comes before the Board of Veterans Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

Erectile dysfunction has not been shown by the evidence of record to be causally related to the Veteran's active service, nor caused or chronically aggravated by a service-connected disability.


CONCLUSION OF LAW

Erectile dysfunction was not incurred in, or aggravated by, active service, nor proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100-5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

In March 2006, the Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded. 

In correspondence dated in July 2003, July 2004, October 2004, April 2005, and June 2005, VA informed the appellant of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence. Also, letters dated in August 2007 and September 2009 also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman. 

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.   Not all of the Veteran's duty-to-assist letters were provided before the adjudication of his claim.  However, after he was provided the letters he was given a full opportunity to submit evidence, and his claim was subsequently readjudicated.  He has not claimed any prejudice as a result of the timing of the letters, and the Board finds no basis to conclude that any prejudice occurred. Any notice defect in this case was harmless error. The content of the aggregated notices, including the notice letters subsequently issued, fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After VA provided this notice, the Veteran communicated on multiple occasions with VA, without informing it of pertinent evidence. The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices. While the notices provided do not include any information concerning the evaluation or the effective date that could be assigned should service connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this decision affirms the RO's denial of service connection for erectile dysfunction, the Veteran is not prejudiced by the failure to provide him that further information. For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA and private medical records, and the Veteran's statements in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record. 

Per the Board directives in its September 2010 remand, the RO scheduled the Veteran for a VA examination on November 16, 2010, to determine the etiology of his current erectile dysfunction, to include whether or not was related to his in-service complaints of difficulty with erections.  However, he failed to report for that examination and he has not provided good cause for why he did not report to his scheduled VA examination.  The Board notes that "the duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board acknowledges the Veteran's representative's contention that there is no evidence of record that indicates that the Veteran was ever notified of a scheduled examination.  With respect to notification of an examination, the Veteran has not demonstrated the clear evidence of irregularity that is necessary to overcome the presumption of regularity that attaches to the actions of Government officials.  See Miley v. Principi, 366 F.3d 1343, 1347  (Fed.Cir.2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."); Butler v. Principi, 244 F.3d 1337, 1340  (Fed.Cir.2001) ("The [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary.").  A veteran is presumed to have received notice of the examination.  Woods v. Gober, 14 Vet. App. 214, 220 (2000) (holding that there is a presumption of regularity that the Secretary of VA properly discharges his official duties by mailing a copy of a VA decision to the last known address of the appellant and the appellant's representative, if any, on the date that the decision was issued); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach). 

To rebut the presumption of regularity, the Veteran must submit "clear evidence to the effect that [VA's] regular mailing practices [were] not regular or that they were not followed." Woods, 14 Vet. App. at 220.  This requires additional evidence to corroborate the assertion that a document was not received, such as an addressing error by VA that was consequential to delivery. Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007).  

The Veteran has made no attempt at such a showing here.  Rather, the record shows that the notice letter was sent to his current address, as provided and used by VBA. No mail (including the most recent November 2011 Supplemental Statement of the Case) sent to this address has been returned to VA as undeliverable.  Additionally, in letter received at the RO on November 29, 2010, the Veteran indicated that he did not have any other information or evidence to give VA to support his claim, that he wanted his claim decided as soon as possible, and that he wanted his claim forwarded to the Board immediately.  Further, if the Veteran did not receive notice of his scheduled November 2010 VA examination, the November 2011 Supplemental Statement of the Case made the Veteran aware of the examination and the consequences of his failure to report.  In addition, there is no evidence of record that the Veteran provide any statements why he failed to report for his examination, including not receiving notification of the scheduled examination.

The Court recently addressed this scenario in Kyhn v. Shinseki, 24 Vet. App. 228 (2011).  In that case, the Court noted that VA had an established procedure for notifying claimants of scheduled VA examinations and held that, "the fact that there is no copy of VA's computer-generated notice to [the Veteran] of the [scheduled] examination" was not sufficient to rebut the presumption of regularity.  Id. at 235. The Court explained that "[b]ecause the regular practices of VA do not include maintaining a hard copy of the veteran's notice of his or her scheduled VA examination, the absence of any such copy from the claims file cannot be used as evidence to demonstrate that the notice was not mailed."  Id.  The Court further indicated that there is no requirement for a notice letter to be contained in the record for the presumption of regularity to apply. Id.  In light of these findings, an argument by the representative that a letter providing notice of the examination was not received is insufficient to rebut the presumption of regularity.  See id.; YT v. Brown, 9 Vet. App. 195, 199 (1996). 

Therefore, the Board concludes that a remand to allow for the scheduling of another examination is not warranted and that the issue on appeal will be decided based on the existing evidence of record.


II. Legal Criteria

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, it has been held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

Present disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997). To establish service connection for a disability, there must be competent evidence of a current disability (medical diagnosis), of incurrence or aggravation of a disease or injury in service (lay or medical evidence), and of a nexus between the in-service injury or disease and the current disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 507 (1995). 

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to, the result of, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310(a). 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.   Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected. 

In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service- connected condition), in comparison to the medical evidence establishing the current level of severity of the nonservice- connected disease or injury. 

These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular nonservice- connected disorder. See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006). 

It appears as though the new regulatory amendment poses a new restriction on claimants. Nonetheless, because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, as this version is more favorable to the Veteran. See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00. III. Legal Analysis


III. Legal Analysis

The Veteran asserts that service connection is warranted for erectile dysfunction, to include as secondary to hypertension. With respect to a current disability, the record shows that the Veteran has been diagnosed with impotence (i.e.-erectile dysfunction) since approximately 1997.

The Board observes that the Veteran has specifically contended that his erectile dysfunction is secondary to his hypertension.  However, the record does not demonstrate that the Veteran is currently service-connected for hypertension. Therefore, the Board finds that the Veteran is not entitled to a grant of service connection on a secondary basis for erectile dysfunction. 

With respect to entitlement to a grant of service connection on a direct basis, the Veteran's service treatment records show in October 1967, he went to the urology clinic with complaints of difficulty with erections which he believed was due to the fact that he was uncircumcised.  However, there is no competent clinical opinion of record that etiologically relates the Veteran's current erectile dysfunction to any incident of his active service.  The Board again notes that the Veteran failed to report for the November 2010 VA examination, which perhaps could have provided potentially favorable evidence in this regard.   

The Board also observes that the Veteran has not alleged continuity of symptomatology of erectile dysfunction since service.  Thus, in the absence of demonstration of continuity of symptomatology, or competent medical evidence that causally links the Veteran's erectile dysfunction to service, the Board finds that the evidence of record preponderates against a grant of service connection on a direct incurrence basis. 

The Board recognizes the apparent sincerity of the Veteran's statements made in support of this claim.  He is competent to provide testimony concerning factual matters of which he has firsthand knowledge (i.e., having erectile dysfunction and hypertension.).  Barr, supra; Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, while the Veteran is certainly capable of reporting his symptoms, he is not competent to diagnose those symptoms or linking such a diagnosis to service.  Id.  

Accordingly, the Board finds that without competent evidence of an association between the Veteran's erectile dysfunction and service or a service-connected disability, service connection for erectile dysfunction is not warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application. 

	
ORDER

Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


